UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT

                        Summary Calendar
                          No. 99-60718


                         JOSEPH ABSTON,

                                              Plaintiff-Appellant,

                               V.

                   FIRST CHEMICAL CORPORATION, Etc.; ET AL;

                                                        Defendant.

   FIRST CHEMICAL CORPORATION, or that entity doing business as
First Chemical Corp.,

                                              Defendant-Appellee.



           Appeal from the United States District Court
   For the Southern District of Mississippi, Southern Division
                    Civil Action No. 1:98CV112
                           May 3, 2000
Before SMITH, BARKSDALE and PARKER, Circuit Judges.

PER CURIAM:1

     Concerning summary judgment being awarded to Appellee in
Joseph Abston's action arising out his being denied particular

job training and alleged hostile working conditions, Abston

contends that the district court erred in finding the existence

of no material facts precluding summary judgment.

     “We review a grant of summary judgment de novo.”   Kipps v.



     1
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                               -1-
Caillier, 197 F.3d 765, 768 (5th Cir. 1999).   A district court's

award of summary judgment is reviewed “using the same standard as

that employed initially by the district court under Rule 56.”

Stout v. Borg-Warner Corp., 933 F.2d 331, 334 (5th Cir. 1991).

Pursuant to Rule 56, summary judgment is appropriate only where

“there is no genuine issue as to any material fact and the moving

party is entitled to judgment as a matter of law.”   FED. R. CIV.

P. 56.

     Based on our review of the record and briefs, there is no

genuine issue of material fact precluding the district court from

finding summary judgment in favor of the Appellee.   Therefore,

for essentially the same reasons as those stated by the district

court, see generally Abston v. First Chemical Corp., No.

1:98CV112 (S.D. Miss. 1999) (unpublished), the judgment is

AFFIRMED.




                               -2-